         Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 1 of 17




 1 Scott L. Hengesbach SBN 146731)
     shengesbach(c~murc isonlaw.com
 2 Matthew R. FoIlett(SBN 325481)
     mfollett murchisonlaw.com
 3 MURCH ON & GUMMING, LLP
   801 South Grand Avenue, Ninth Floor
 4 Los Angeles, California 90017-4613
   Telephone:(213)623-7400
 5 Facsimile: (213)623-6336
 6 Attorneys for Defendant, GARDEN OF
   LIFE, LLC
 7
 8                            UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORTIIA
10
11 JAI~IICE MANN,                                CASE NO. 18-cv-02134-BLF
12               Plaintiff,                      .STIPULATED.PROTECTIVE
                                                  ORDER
13         vs.
                                                 Trial Date: 7/18/2022
14 GARDEN OF LIFE, LLC; GARDEN
   OF LIFE,INC., SCIENCE &                       Crtrm: San Jose, Crtrm 3
15 INTERNATIONAL GARDEN OF                       Judge: Hon. Beth L Freeman
   LIFE, LLC; ATRIUM
16 INNOVATIONS,INC. and DOES 1
   through 50, inclusive,
17
                Defendants.
18
19 I~      PURPOSES AND LIMITATIONS
20         Discovery in this action is likely to involve production of confidential,
21 proprietary, or private information for which special protection from public
22 disclosure and from use for any purpose other than prosecuting this litigation may be
23 warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
24 the following Stipulated Protective Order. The parties acknowledge that this Order
25 does not confer blanket protections on all disclosures or responses to discovery and
26 that the protection it affords from public disclosure and use extends only to the
27 limited information or items that are entitled to confidential treatment under the
28

                                                                         Case No. 18-cv-02134-BLF
                                  STIPULATED PROTECTIVE ORDER
           Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 2 of 17




 1 ~~ applicable legal principles. The parties further acknowledge, as set forth in Section
 2 ~(12.3, below, that this Stipulated Protective Order does not entitle them to file
 3 (~ confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 4 ~ ~ that must be followed and the standards that will be applied when a party seeks
 5 ~ ~ permission from the court to file material under seal.
 6 I:       GOOD CAUSE STATEMENT
 7          This action involves trade secrets and the development of technical and/or
 8 ~ ~ proprietary information for which special protection from public disclosure and from
 9 use for any purpose other than prosecution of this action is warranted. Such
10 confidential and proprietary materials and information consists of, among other
11 things, confidential business or technical information and other confidential research,
12 development, or commercial information (including information implicating privacy
13 rights ofthird parties), information otherwise generally unavailable to the public, or
14 which may be privileged or otherwise protected from disclosure under state or federal
15 statutes, court rules, case decisions, or common law.
16          Accordingly, to expedite the flow of information, to facilitate the prompt
17 ~ resolution of disputes over confidentiality of discovery materials, to adequately
18 protect information the parties are entitled to keep confidential, to ensure that the
19 parties are permitted reasonable necessary uses of such material in preparation for
20 and in the conduct of trial, to address their handling at the end ofthe litigation, and
21 serve the ends ofjustice, a protective order for such information is justified in this
22 matter. It is the intent of the parties that information will not be designated as
23 confidential for tactical reasons and that nothing_ be so designated without a good
24 faith belief that it has been maintained in a confidential, non-public manner, and there
25 is good cause why it should not be part ofthe public record of this case.
26          2.    DEFINITIONS
27   ///
28 ///

                                               2                          Case No. 18-cv-02134-BLF
                                   STIPULATED PROTECTIVE ORDER
        Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 3 of 17




 1          2.1   Action: Janice Mann v. Garden of Life, et. al.[CASE NO. 18-cv-02134-
 2 ~ BLF]
 3          2.2   Challen~~ Party a Party or Non-Party that challenges the designation
 4 , of information or items under this Order.
 5          2.3   "CONFIDENTIAL" Information or Items: information (regardless of
 6 how it is generated, stored or maintained) or tangible things that qualify for protection
 7 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 8 Cause Statement.
 9          2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
10 support staffl.
11          2.5   Desi ~natin~ Party a Party or Non-Party that designates information or
12 items that it produces in disclosures or in responses to discovery as
13 "CONFIDENTIAL."
14          2.6   Disclosure or Discovery Material: all items or information, regardless of
15 the medium or manner in which it is generated, stored, or maintained (including,
16 among other things, testimony, transcripts, and tangible things), that are produced or
17 generated in disclosures or responses to discovery in this matter.
18          2.7   Expert: a person with specialized knowledge or experience in
19 a matter pertinent to the litigation who has been retained by a Party or its counsel to
20 serve as an expert witness or as a consultant in this Action.
21          2.8   House Counsel: attorneys who are employees of a party to this Action.
22 House Counsel does not include Outside Counsel of Record or any other outside
23 ( counsel.
24          2.9   Non-Party: any natural person, partnership, corporation, association, or
25 other legal entity not named as a Party.to this action.
26          2.10 Outside Counsel ofRecord: attorneys who are not employees of a party
27 to this Action but are retained to represent or advise a party to this Action and have
28

                                               3                           Case No. 18-cv-02134-BLF
                                  STIPULATED PROTECTIVE ORDER
         Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 4 of 17




 1 appeared in this Action on behalf ofthat party or are affiliated with a law firm which
 2 has appeared on behalf ofthat party, and includes support staff.
 3          2.11 Party: any party to this Action, including all of its officers, directors,
 4 ~ ~ employees, consultants, retained experts, and Outside Counsel of Record (and their
 5 ~ ~ support staffs).
 6          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7 ~ Discovery Material in this Action.
 8          2.13 Professional Vendors: persons or entities that provide litigation support
 9 services (e.g., photocopying, videotaping, translating, preparing exhibits or
10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
11 and their employees and subcontractors.
12          2.14 Protected Material: any Disclosure or Discovery Material that is
13 designated as "CONFIDENTIAL."
14          2.15 Receiving Party: a party that receives Disclosure or Discovery Material
15 ~ from a Producing Party.
16 3.       SCOPE
17          The protections conferred by this Stipulation and Order cover not only
18 Protected Material(as defined above), but also (1) any information copied or
19 extracted from Protected Material;(2) all copies, excerpts, summaries, or
20 compilations ofProtected Material; and (3) any testimony, conversations, or
21 presentations by Parties or their Counsel that might reveal Protected Material.
22 Any use of Protected Material at trial shall be governed by the orders of the trial
23 judge. This Order does not govern the use of Protected Material at trial.
24 4.       DURATION
25          Once a case proceeds to trial, all ofthe information that was designated as
26 confidential or maintained pursuant to this protective order becomes public and will
271 be presumptively available to all members ofthe public, including the press, unless


                                               4                           Case No. 18-cv-02134-BLF
                                   STIPULATED PROTECTIVE ORDER
         Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 5 of 17




 1 ~ compelling reasons supported by specific factual findings to proceed otherwise are
 2 ~ made to the trial judge in advance of the trial. See Kamakana v. City and County of
 3 ~ Honolulu,447 F.3d 1172, 1180-81 (9th Cir. 2006)(distinguishing "good cause"
 4 showing for sealing documents produced in discovery from "compelling reasons"
 5 standard.when merits-related documents are part of court record). Accordingly, the
 6 ~ terms of this protective order do not extend beyond the commencement ofthe trial.
 7 ~ Notwithstanding the prior paragraph, even after final disposition of this litigation, the
 8 confidentiality obligations imposed by this Order shall remain in effect until a
 9 Designating Party agrees otherwise in writing or a court order otherwise directs.
10 Final disposition shall be deemed to be the later of(1) dismissal of all claims and
11 defenses in this Action, with or without prejudice; and (2)final judgment herein after
12 (the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews
13 ofthis Action, including the time limits for filing any motions or applications for
14 ~ extension of time pursuant to applicable law.
15 5.      DESIGNATING PROTECTED MATERIAL
16         5.1   Exercise of Restraint and Care in Desi~natin~ Material for Protection.
17         Each Party or Non-Party that designates information or items for protection
18 under this Order must take care to limit any such designation to specific material that
19 qualifies under the appropriate standards. The Designating Party must designate for
20 protection only those parts of material, documents, items, or oral or written
21 communications that qualify so that other portions ofthe material, documents, items,
22 or communications for which protection is not warranted are not swept unjustifiably
23 within the ambit of this Order. Mass, indiscriminate, or routinized designations are
24'( prohibited. Designations that are shown to be clearly unjustified or that have been
25~ made for an improper purpose (e.g., to unnecessarily encumber the case development
26 process or to impose unnecessary expenses and burdens on other parties) may expose
27 the Designating Party to sanctions. If it comes to a Designating Party's attention that
28

                                               S                          Case No. 18-cv-02134-BLF
                                  STIPULATED PROTECTIVE ORDER
         Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 6 of 17




 1 ~) information or items that it designated for protection do not qualify for protection,
 2 ~ ~ that Designating Party must promptly notify all other Parties that it is withdrawing
 3 ~ ~ the inapplicable designation.
 4         5.2    Manner and Timing of Designations. Except as otherwise provided in
 5 ( ~ this Order(see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 6 ~ ~ stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7 ~ under this Order must be clearly so designated before the material is disclosed or
 8 produced.
 9         Designation in conformity with this Order requires:
10        (a)     for information in documentary form (e.g., paper or electronic
11 '~ documents, but excluding transcripts of depositions or other pretrial or trial
12 proceedings), that the Producing Party affix at a minimum,the legend
13 "CONFIDENTIAL"(hereinafter "CONFIDENTIAL legend"), to each page that
14 contains protected material. If only a portion or portions of the material on a page
15 qualifies for protection, the Producing Party also must clearly identify the protected
16 portions)(e.g., by making appropriate markings in the margins).
17         A Party or Non-Party that makes original documents available for inspection
18 ~ need not designate them for protection until after the inspecting Party has indicated
19 which documents it would like copied and produced. During the inspection and
20 before the designation, all of the material made available for inspection shall be
21 deemed "CONFIDENTIAL." After the inspecting Party has identified the documents
22 it wants copied and produced, the Producing Party must determine which documents,
23 or portions thereof, qualify for protection under this Order. Then, before producing
24 '~ the specified documents, the Producing Party must affix the "CONFIDENTIAL
25 legend" to each page that contains Protected Material. If only a portion or portions of
26 the material on a page qualifies for protection, the Producing Party also must clearly
27 ///
28

                                                   6                       Case No. 18-cv-02134-BLF
                                       STIPULATED PROTECTIVE ORDER
         Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 7 of 17




 1 ~~ identify the protected portions)(e.g., by making appropriate markings in the
 2 ~ ~ margins).
 3        (b)      for testimony given in depositions that the Designating
 4 ~ ~ Party identify the Disclosure or Discovery Material on the record, before the close of
 5 ~(the deposition all protected testimony.
 6        (c)      for information produced in some form other than documentary
 7 ~ ~ (e.g., video or audio recordings) and for any other tangible items, that the
 8 Producing Party affix in a prominent place on the exterior of the container or
 9 containers in which the information is stored the legend "CONFIDENTIAL." If
10 only a portion or portions ofthe information warrants protection, the Producing
11 Party, to the extent practicable, shall identify the protected portion(s).
12          5.3    Inadvertent Failures to Designate. If timely corrected, an
13 ~ ~ inadvertent failure to designate qualified information or items does not, standing
14 alone, waive the.Designating Party's right to secure protection under this Order for
15 such material. Upon timely correction of a designation, the Receiving Party must
16 make reasonable efforts to assure that the material is treated in accordance with the
17 provisions of this Order.
18 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
19         6.1     Timing of Challen mes. Any Party or Non-Party may challenge a
20 ~ designation of confidentiality at any time that is consistent with the Court's
21 Scheduling Order.
22         6.2     Meet and.Confer. The Challenging Party shall initiate the dispute
23 ~ resolution process under Local Rule 37.1 et seq.
24         6.3     The burden of persuasion in any such challenge proceeding shall be on
25 (the Designating Party. Frivolous challenges, and those made for an improper
26 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
27' parties) may expose the Challenging Party to sanctions. Unless the Designating
281

                                                7                          Case No. 18-cv-02134-BLF
                                   STIPULATED PROTECTIVE ORDER
          Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 8 of 17




 1 Party has waived or withdrawn the confidentiality designation, all parties shall
 2 continue to afford the
 3 ~ ~ material in question the level of protection to which it is entitled under the
 4 ~ ~ Producing Party's designation until the Court rules on the challenge.
 5 117.    ACCESS TO AND USE OF PROTECTED MATERIAL
 6         7.1   Basic Principles. A Receiving Party may use Protected Material that is
 7 ~ ~ disclosed or produced by another Party or by a Non-Party in connection with this
 8 Action only for prosecuting, defending, or attempting to settle this Action. Such
 9 Protected Material may be disclosed only to the categories of persons and under the
10 conditions described in this Order. When the Action has been terminated, a Receiving
11 Party must comply with the provisions of section 13 below(FINAL DISPOSITION).
12 Protected Material must be stored and maintained by a Receiving Party at a location
13 and in a secure manner that ensures that access is limited to the persons authorized
14 under this Order.
15         7.2    Disclosure of"CONFIDENTIAL" Information or Items. Unless
16 ~, ~ otherwise ordered by the court or permitted in writing by the Designating Party, a
17 Receiving Party may disclose any information or item designated
18 "CONFIDENTIAL" only to:
19        (a)    the Receiving Party's Outside Counsel of Record in this Action, as well
20 '~ as employees of said Outside Counsel of Record to whom it is reasonably necessary
21 to disclose the information for this Action;
22        (b)    the officers, directors, and employees (including House Counsel) of the
23 ~ Receiving Party to whom disclosure is reasonably necessary for this Action;
24        (c)    Experts(as defined in this Order) ofthe Receiving Party to whom
25 ~ disclosure is reasonably necessary for this Action and who have signed the
26 "Acknowledgment and Agreement to Be Bound"(Exhibit A);
27        (d)    the court and its personnel;
28

                                                $                           Case No. 18-cv-02134-BLF
                                   STIPULATED PROTECTIVE ORDER
         Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 9 of 17




 1        (e)    court reporters and their staff;
 2        (~     professional jury or trial consultants, mock jurors, and Professional
 3 ~ ~ Vendors to whom disclosure is reasonably necessary for this Action and who have
 4 ~ ~ signed the "Acknowledgment and Agreement to Be Bound"(Exhibit A);
 5        (g)    the author or recipient of a document containing the information or a
 6 ~ ~ custodian or other person who otherwise possessed or knew the information;
 7        (h)    during their depositions, witnesses, and attorneys for witnesses, in the
 8 ~ ~ Action to whom disclosure is reasonably necessary provided:(1)the deposing party
 9 requests that the witness sign the form attached as Exhibit A hereto; and (2)they will
10 not be permitted to keep any confidential information unless they sign the
11 "Acknowledgment and Agreement to Be Bound"(Exhibit A), unless otherwise
12 agreed by the Designating Party or ordered by the court. Pages of transcribed
13 deposition testimony or exhibits to depositions that reveal Protected Material may be
14 separately bound by the court reporter and may not be disclosed to anyone except as
15 permitted under this Stipulated Protective Order; and
16        (i)    any mediator or settlement officer, and their supporting personnel,
17 ~ mutually agreed upon by any ofthe parties engaged in settlement discussions.
18 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
19         PRODUCED IN OTHER LITIGATION
20         If a Party is served with a subpoena or a court order issued in other litigation
~1 '~ that compels disclosure of any information or items designated in this Action as
22 "CONFIDENTIAL," that Party must:
23        (a)    promptly notify in writing the Designating Party. Such notification shall
24 ~ include a copy of the subpoena or court order;
25        (b)    promptly notify in writing the party who caused the subpoena or order to
26 ~ issue in the other litigation that some or all ofthe material covered by the subpoena or
27 ///
28

                                               9                          Case No. 18-cv-02134-BLF
                                   STIPULATED PROTECTIVE ORDER
            Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 10 of 17




 1 ~~ order is subject to this Protective Order. Such notification shall include a copy of this
 2 ~ ~ Stipulated Protective Order; and
 3           (c)    cooperate with respect to all reasonable procedures sought to be pursued
 4 ~ ~ by the Designating Party whose Protected Material may be affected. If the
 5 ~ ~ Designating Party timely seeks a protective order, the Party served with the
 6 ~ ~ subpoena or court order shall not produce any information designated in this action
 7 (~ as "CONFIDENTIAL" before a determination by the court from which the subpoena
 8 or order issued, unless the Party has obtained the Designating Party's permission.
 9 The Designating Party shall bear the burden and expense of seeking protection in
10 that court of its confidential material and nothing in these provisions should be
11 construed as authorizing or encouraging a Receiving Party in this Action to disobey
12 a lawful directive from another court.
13 9.         ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
14            PRODUCED IN THIS LITIGATION
15           (a)   The terms of this Order are applicable to information produced by a.
16 Non-Party in this Action and designated as "CONFIDENTIAL." Such information
17 produced by Non-Parties in connection with this litigation is protected by the
18 remedies and relief provided by this Order. Nothing in these provisions should be
19 construed as prohibiting allon-Party from seeking additional protections.
20           (b)   In the event that a Party is required, by a valid discovery request, to
21 ~ produce a Non-Party's confidential information in its possession, and the Party is
22 subject to an agreement with the Non-Party not to produce the Non-Party's
23 confidential information, then the Party shall:
24                 (1)    promptly notify in writing the Requesting Party and the. Non-Party
25 ~ that some or all of the information requested is subject to a confidentiality agreement
26 with allon-Party;
27'~. ///
28 1

                                                jQ                          Case No. 18-cv-02134-BLF
                                    STIPULATED PROTECTIVE ORDER
         Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 11 of 17




 1               (2)    promptly provide the Non-Party with a copy of the Stipulated
 2 ~ Protective Order in this Action, the relevant discovery request(s), and a reasonably
 3 ~ specific description ofthe information requested; and
 4              (3)     make the information requested available for inspection
 5 ~ by the Non-Party, if requested.
 6        (c)    If the Non-Party fails to seek a protective order from this court within 14
 7 ~ days of receiving the notice and accompanying information, the Receiving Party may
 8 produce the Non-Party's confidential information responsive to the discovery request.
 9 If the Non-Party timely seeks a protective order, the Receiving Party shall not
10 produce any information in its possession or control that is subject to the
11 confidentiality agreement with the Non-Party before a determination by the court.
12 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
13 of seeking protection in this court of its Protected Material.
14 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16 ~ Protected Material to any person or in any circumstance not authorized under this
17 Stipulated Protective Order, the Receiving Party must immediately(a) notify in
18 writing the Designating Party ofthe unauthorized disclosures,(b) use its best efforts
19 to retrieve all unauthorized copies of the Protected Material,(c)inform the person or
20 persons to whom unauthorized disclosures were made of all the terms of this Order,
21 and(d)request such person or persons to execute the "Acknowledgment and
22 Agreement to Be Bound" that is attached hereto as Exhibit A.
23 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR
24         OTHERWISE PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26 inadvertently produced material is subject to a claim of privilege or other protection,
27 the obligations ofthe Receiving Parties are those set forth in Federal Rule of Civil
28

                                              jj                         Case No. 18-cv-02134-BLF
                                  STIPULATED PROTECTIVE ORDER
         Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 12 of 17




 1 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 2 ~ may be established in an e-discovery order that provides for production without prior
 3 ~ privilege review. Pursuant to Federal Rule ofEvidence 502(d) and (e), insofar as the
 4 parties reach an agreement on the effect of disclosure of a communication or
 5 ~ information covered by the attorney-client privilege or work product.protection, the
 6 ~ parties may incorporate their agreement in the stipulated protective order submitted to
 7 the court.
 8 12.     MISCELLANEOUS
 9         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
10 ~ person to seek its modification by the Court in the future.
11         12.2 Right to Assert Other Objections. By stipulating to the entry of this
12 ~ Protective Order no Party waives any right it otherwise would have to object to
13 disclosing or producing any information or item on any ground not addressed in this
14 Stipulated Protective Order. Similarly, no Party waives any right to object on any
15 ground to use in evidence of any ofthe material covered by this Protective Order.
16         12.3 Filing Protected Material. A Party that seeks to file under seal any
17 ~ Protected Material must comply with Civil Local Rule 79-5. Protected Material may
18 only be filed under seal pursuant to a court order authorizing the sealing ofthe
19 specific Protected Material at issue. If a Party's request to file Protected Material
20 under seal is denied by the court, then the Receiving Party may fil
21 13.     FINAL DISPOSITION
22         After the final disposition of this Action, as defined in paragraph 4, within 60
23 ~ days of a written request by the Designating Party, each Receiving Party must return
24 all Protected Material to the Producing Party or destroy such material. As used in this
25'. subdivision, "all Protected Material" includes all copies, abstracts, compilations,
26 summaries, and any other format reproducing or capturing any of the Protected
27 Material. Whether the Protected Material is returned or destroyed, the Receiving
28

                                               j2                         Case No. 18-cv-02134-BLF
                                   STIPULATED PROTECTIVE ORDER
        Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 13 of 17




     Party must submit a written certification to the Producing Party (and, if not the same
 ZI person nr entity, to the Designating Party) by the 60 day deadline that(1) identzftes
    . by category, where appropriate) all the Protected Material that was returned or
 3 '(
 4 ~ destroyed and (2) affirms that the Receiving Party has nat retained any copies,
 5 abstracts, compilations, summaries or any other format reproducing or capturing any
 6 ofthe Protected Material. Notwithstanding this provision, Counsel are entitled to
 7 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 8 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 9 reports, attorney work product, and co~~sultant and expert work product, even if such
l.Q materials.
11 14.     Any violation of this Order maybe punished by any and all appropriate
~2 measures including, without limitation, contempt proceedings and/or monetary
13 (sanctions.
~4
15 IT IS SO STIPIJi.ATED, TI~ROUGH COUNSEL OF RECORD.
                                                                    ~. ,~ ~f
16               .,         ~
                 .~,~ i~'~ ~`;~.~.,~~~                               _. a.~ .~~~
                                                                             ~   ~_     ~~_~~.~~
     DATED:
17
                                                          Attorneys for Plaintiff Janice
1$                                                Mann                              ...
                                                                ~~-~./~'~w `~~„s~.;~
19 I DATED: 2i2oi2o2o
~a                                                        Attorneys for Defendant
2~                                                UART7EN OF LIFE, ~,LC.
zz   ~ FC)R GOOD CAUSE,IT IS SO ORDERED.




     DATED: February              2020
                                                                Han. Bath I,abson Freiman


                                                     13                          Gase No. 18-cv-02134-BLF
                                         S'C[PULATED PROTECTIVE ORDER
     Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 14 of 17




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                               EXHIBIT A
Zs
                                       j4                    Case No. 18-cv-02134-BLF
                           STIPULATED PROTECTIVE ORDER
          Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 15 of 17




 1                                        EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,                                    [print or type full name]
 4 ~ of                                           [print or type full name],
 5                                                               [print or type full address],
 6 declare under penalty of perjury that I have read in its entirety and- understand the
 7 ~ Stipulated Protective Order that was issued by the United States District Court for the
 8 Central District of California on [date] in the case of Janice Mann v. Garden of Life,
 9 LLC(Case No. 18-cv-02134-BLF). I-agree to comply with and to be bound by all the
10 terms of this Stipulated Protective Order and I understand and acknowledge that
11 failure to so comply could expose me to sanctions and punishment in the nature of
12 contempt. I solemnly promise that I will not disclose in any manner any information
13 or item that is subject to this Stipulated Protective Order to any person or entity except
14 in strict compliance with the provisions of this Order. I further agree to submit to the
15 jurisdiction ofthe United States District Court for the Central District of California for
16 the purpose of enforcing the terms of this Stipulated Protective Order, even if such
17 enforcement proceedings occur after termination of this action.
18          I hereby appoint                                   [print or type full name]
19                                                            [print or type full address and
20 ~ telephone number] as my California agent for service of process in connection with
21 this action or any proceedings related to enforcement of this Stipulated Protective
22 Order.
23 Date:
24~ City and State where sworn and signed:
25
                                     Printed Name:
26
27                                   Signature:
28

                                              15                          Case No. 18-cv-02134-BLF
                                  STIPULATED PROTECTIVE ORDER
         Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 16 of 17




 1                                  PROOF OF SERVICE

 2                       Wild Rose Herbal Detox adv. Mann,Janice
                                     18-cv-02134-BLF
 3
     STATE OF CALIFORNIA,COUNTY OF LOS ANGELES
 4
           At the time- of service, I was over 18 years of a e and not a party to this action.
 5 I am   employed.  in the County of Los Angeles State o~California. My business
    address is  801 South  Grand Avenue, Ninth F~oor, Los Angeles, CA 90017-4613.
 6
           On February 20, 2020, I served true copies of the following documents)
 7 described as STIPULATED PROTECTIVE ORDER on the interested parties in
    this action as follows:
 8
                              SEE ATTACHED SERVICE LIST
 9
    BY E-MAIL OR ELECTRONIC TRANSMISSION: Pursuant to the E-Filing
10 System of the United States District Court, Northern District of California, to the
   .parties at the e-mail addresses on the Court's website.
11
           I declare under penalty of perjury under the laws of the United States of
12 America that the foregoing is true and correct and that I am employed in the office of
    a member of the bar of this Court at whose direction the service was made.
13
           Executed on February 20, 2020, at Los Angeles, California.
14                                                     .
15                                                          ~

16                                               Amy      ada
17
18
19
20
21
22
23
24
25
26
27
28
                                                                           Case No. 18-cv-02134-BLF
                                   STIPULATED PROTECTIVE ORDER
        Case 5:18-cv-02134-BLF Document 33 Filed 02/20/20 Page 17 of 17




                                  SERVICE LIST
                      Wild Rose Herbal Detox adv. Mann,Janice
                                  18-cv-02134-BLF
   Sandra Ribera Speed, Esq.               Attorneys for Plaintiff Janice Mann
   Ribera Law Firm
   157 West Portal Avenue, Ste. 2
   San Francisco, CA 94127
 5 Telephone:  415-576-1600
   Facsimile: 415-842-0321
 6
   Jennifer Fiore                          Attorneys for Plaintiff Janice Mann
 7 Sophia Achermann
   Fiore Acherman, ALC
 8 340 Pine Street
   Suite 503
 9 San Francisco, CA 94104
   Telephone: 415-550-0650
10 Facsimile: 415-550-0650
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                   Case No. 18-cv-02134-BLF
                              STIPULATED PROTECTIVE ORDER
